NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 17a0248n.06

                                       Case No. 16-6403

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                  FILED
                                                                            May 02, 2017
UNITED STATES OF AMERICA,                           )                   DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellee,                          )
                                                    )     ON APPEAL FROM THE UNITED
v.                                                  )     STATES DISTRICT COURT FOR
                                                    )     THE MIDDLE DISTRICT OF
DAVID LEE TALLEY, JR.,                              )     TENNESSEE
                                                    )
       Defendant-Appellant.                         )


       BEFORE: GIBBONS, SUTTON, and COOK, Circuit Judges.

       COOK, Circuit Judge. David Lee Talley, Jr., appeals his conviction for being a felon in

possession of a firearm—a firearm police discovered while executing a search warrant on

Talley’s home.    The sole issue we must decide is whether the district court should have

suppressed evidence from that search. Concluding that probable cause supported the search

warrant, we AFFIRM Talley’s conviction and sentence.

                                               I.

       In May 2015, Metropolitan Nashville Police Department (MNPD) Detectives Zachary

Bevis and Steven Bowers visited 222 Lucile Street in Nashville, Tennessee, hoping to speak with

Talley. As they approached the porch, detectives smelled unburnt marijuana, leading the officers

to surmise that a considerable amount might be inside. They knocked on the door. As they

waited they could hear someone moving around within the home, but no one answered.
Case No. 16-6403, United States v. Talley


       Detectives Bevis and Bowers relayed this information to MNPD Detective Seth England

a few days later, prompting England to investigate. On May 19, he visited the home and sifted

through the trash placed on the curb. He recovered documents listing the 222 Lucile Street

address and a small amount of marijuana in a sealed bag. His investigation also linked Talley to

222 Lucile Street as a possible resident, and he further determined that Talley’s extensive

criminal history included a 2006 conviction for selling cocaine.

       On May 20, Detective England applied for a warrant to search 222 Lucile Street for

evidence of “violations of . . . TCA Sections 39-17-401 et seq. [the Tennessee Drug Control Act

of 1989].” Id. at 42. He attached an affidavit that stated, in part:

       On Friday May the 8th 2015 at approximately 2000 hours Detective Zachary
       Bevis and Detective Steven Bowers went to 222 Lucile Street Nashville, TN
       37207. They were trying to make contact with David Talley Jr. . . . Detective[s]
       Bevis and Bowers went to the front door to speak with Mr. Talley. When they
       approached the front porch Det. Bowers and Bevis could smell the obvious and
       distinct odor of marijuana. The closer they got to the front door the stronger the
       odor became. . . . [T]he marijuana was fresh and not burnt. He also stated that
       due to the over powering [sic] smell, he thought it would be a substantial amount
       inside the residence. . . .

       On 05/19/2015 your affiant collected abandoned property at 222 Lucile
       Street . . . . The property was placed on the curb for trash pickup . . . . The yield
       from the property was a small amount of marijuana from a sealed bag . . . .

       During the course of my investigation there are several names associated with the
       residence. . . . [including] possible occupant[] . . . David Talley Jr. . . . Talley has
       an extensive criminal history including a guilty conviction for the sale of cocaine
       . . . and several other charges.

       After reviewing the application, a Davidson County judge issued a search warrant the

same day, finding “probable cause to believe that certain evidence of criminal activity, to wit:

violations of . . . TCA Sections, 39-17-401 et seq. [Tennessee Drug Control Act of 1989], will be

found” at 222 Lucile Street. When MNPD officers executed the warrant two days later, they

seized a small amount of marijuana, a handgun, and ammunition from the home.

                                                -2-
Case No. 16-6403, United States v. Talley


       As a result of the search, the government charged Talley with being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1). Before trial, Talley moved to suppress the

seized handgun, arguing that Detective England’s warrant affidavit failed to establish probable

cause to search 222 Lucile Street. The district court denied the motion, concluding that the

affidavit demonstrated a fair probability that officers would recover marijuana from the home.

See Tenn. Code Ann. § 39-17-418. It also held, in the alternative, that the executing officers’

good-faith reliance on the warrant precluded the evidence’s suppression under United States v.

Leon, 468 U.S. 897 (1984).

       In October 2015, a jury convicted Talley of the felon-in-possession charge, and the

district court sentenced him to 60 months’ imprisonment. This appeal followed.

                                               II.

       Talley challenges the district court’s denial of his motion to suppress, arguing that the

warrant to search his home was defective because Detective England’s affidavit failed to show

probable cause to believe that evidence of marijuana possession would be found at 222 Lucile

Street.1 And Talley further asserts that the affidavit was so lacking in indicia of probable cause

that Leon’s “good faith exception” cannot pardon evidence seized in the tainted search.

       “Whether a search warrant affidavit establishes probable cause to conduct the search is a

legal question” we review de novo. United States v. Brooks, 594 F.3d 488, 492 (6th Cir. 2010)

(citing United States v. Frazier, 423 F.3d 526, 531 (6th Cir. 2005)). “We review deferentially

the [Davidson County judge]’s decision to issue a search warrant, and may second-guess that

decision only where the [judge] exercised [her] authority ‘arbitrarily.’” United States v. Church,


       1
         Talley also argues that the warrant failed to show probable cause of drug trafficking.
The government articulates no argument to the contrary. We thus assume without deciding that
the warrant lacks probable cause of marijuana distribution.
                                              -3-
Case No. 16-6403, United States v. Talley


823 F.3d 351, 354 (6th Cir. 2016) (quoting United States v. Brown, 732 F.3d 569, 573 (6th Cir.

2013)). In conducting this review, “we look only to the four corners” of Detective England’s

affidavit. Brooks, 594 F.3d at 492 (citing United States v. Pinson, 321 F.3d 558, 565 (6th Cir.

2003)).

                                                III.

          The Fourth Amendment assures that “no Warrants shall issue, but upon probable cause,

supported by Oath or affirmation, and particularly describing the place to be searched, and the

persons or things to be seized.” U.S. Const. amend IV. Since “[s]earch warrants are not directed

at persons,” but instead “authorize the search of ‘place[s]’ and the seizure of ‘things,’” Zurcher v.

Stanford Daily, 436 U.S. 547, 555 (1978) (second alteration in original) (citation omitted), the

“critical element in a reasonable search is . . . that there is reasonable cause to believe that the

specific ‘things’ to be searched for and seized are located on the property to which entry is

sought,” id. at 556.

          “[T]o establish probable cause for a search, an affidavit must show a likelihood of two

things: first, that the items sought are ‘seizable by virtue of being connected with criminal

activity’; and second, ‘that the items will be found in the place to be searched.’” Church,

823 F.3d at 355 (quoting Zurcher, 436 U.S. at 556 n.6). “The nexus between ‘criminal activity’

and the item to be seized is ‘automatic[]’ when the object of the search is ‘contraband.’” Id.

(alteration in original) (quoting Warden, Md. Penitentiary v. Hayden, 387 U.S. 294, 307 (1967)).

In other words, a police request to search for illegal drugs “needs to satisfy only the second

showing for a valid warrant: ‘a fair probability’ that the drugs ‘will be found in a particular

place.’” Id. (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)).




                                                -4-
Case No. 16-6403, United States v. Talley


       Detective England’s affidavit showed a “fair probability” that 222 Lucile Street contained

marijuana.   Id. (quoting Gates, 462 U.S. at 238).       “It is well established . . . that drug

paraphernalia recovered from a trash pull establishes probable cause to search a home when

combined with other evidence of the resident’s involvement in drug crimes.” United States v.

Abernathy, 843 F.3d 243, 251–52 (6th Cir. 2016) (citing cases). In his affidavit, Detective

England stated that a trash pull uncovered a small amount of marijuana inside a sealed plastic

bag. He also recounted how Detectives Bevis and Bowers smelled the “obvious and distinct”

odor of unburnt marijuana when they approached the home several days earlier. Detective

England further noted that Talley, a possible occupant of the residence, had an extensive criminal

history, including a drug-trafficking conviction.

       Talley nevertheless contests the warrant’s constitutionality, relying principally on our

recent decision in Abernathy. There, we held that a “small quantity of marijuana paraphernalia”

found in the defendant’s trash, 843 F.3d at 255—consisting of several marijuana roaches and

plastic heat-sealed bags commonly used for drug packaging, id. at 247—was “insufficient,

standing alone, to create probable cause to search [the defendant’s] residence,” id. at 256–57

(emphasis added). But Abernathy provides no assistance here. Detective England’s affidavit—

unlike the affidavit in Abernathy—details facts beyond the trash-pull evidence to support

probable cause: namely, that Detectives Bevis and Bowers smelled a strong unburnt-marijuana

odor radiating from the home, and that Talley had a prior conviction for drug trafficking.

       Talley discounts the pertinence of this additional information, suggesting that none of it

aids in establishing probable cause. First, he disputes the warrant affidavit’s account of the

marijuana odor emanating from 222 Lucile Street. He argues that the court cannot credit

Detectives Bevis and Bowers’s observation of an “obvious and distinct” marijuana odor because


                                               -5-
Case No. 16-6403, United States v. Talley


the affidavit includes no information about their expertise in identifying the drug by its smell. In

support, Talley cites United States v. Elkins, in which we explained that the strong odor of

marijuana inside a home—when “coupled with the uncontested statement that the officers were

experienced at recognizing the smell”—went “a considerable way toward establishing” the

validity of a warrant to search that home. 300 F.3d 638, 659 (6th Cir. 2002). Nothing in Elkins,

however, requires an officer to attest that he has specialized training in detecting marijuana’s

odor before we may give any weight to his claims of having smelled it. Nor does Talley point to

case law articulating such a rule. Although more information about Detectives Bevis’s and

Bowers’s investigatory experience and olfactory acuity would have bolstered their reports, the

lack of such information does not defeat probable cause, especially given that the marijuana odor

plus the trash-pull evidence and Talley’s criminal history justified the search.

       Next, Talley questions Detective England’s reliance on his cocaine-trafficking

conviction. He contends his conviction “does not add enough” to establish probable cause

because it was over nine years old. And he also says that, even if this conviction were relevant,

the officers failed to link it to 222 Lucile Street because they were uncertain Talley lived there.

We are not persuaded.

       Talley’s drug-trafficking conviction remains germane despite its age: we have previously

found similarly aged drug convictions relevant in determining probable cause to search a home

for drugs or drug-trafficking paraphernalia. See, e.g., United States v. Hoang, 487 F. App’x 239,

242–43 (6th Cir. 2012) (defendant’s eight-year-old conviction for dealing ecstasy supported

probable cause to search home for evidence of marijuana trafficking); United States v. Roberson,

332 F. App’x 290, 291, 295 (6th Cir. 2009) (defendant’s nine-year-old and twelve-year-old drug




                                                -6-
Case No. 16-6403, United States v. Talley


convictions helped to show probable cause); United States v. Martin, 526 F.3d 926, 929, 937 (6th

Cir. 2008) (defendant’s ten-year-old drug conviction aided in establishing probable cause).

         And though it is true that Detective England referred to Talley as a “possible occupant[]”

of 222 Lucile Street in the warrant affidavit, his uncertainty about Talley’s residency isn’t fatal to

his prior conviction’s relevance.     What matters is whether the affidavit included sufficient

information connecting Talley (with his criminal history) to 222 Lucile Street, and it did:

Detective England says he verified a link between Talley and the home, and Talley presents no

challenge to the veracity or credibility of this statement.

         Talley offers one additional argument centering on the trash-pull evidence. He contends

that, even if the small amount of marijuana from the trash pull suggested the drug’s possession at

222 Lucile Street at one point in time, it failed to establish probable cause that the evidence

would be found there when MNPD officers conducted the search. To the extent that Talley

suggests that the trash-pull evidence is stale, we disagree. Certainly, given that “contraband is

often moved from place to place, information about its whereabouts can grow stale over time,”

Church, 823 F.3d at 356, and stale information cannot support a probable cause determination,

Abernathy, 843 F.3d at 250 (citing United States v. Spikes, 158 F.3d 913, 923 (6th Cir. 1998)).

Here, MNPD officers recovered marijuana on May 19, the Davidson County judge issued the

warrant on May 20, and MNPD officers executed it on May 22. Talley points to no case law

suggesting that trash-pull evidence in these circumstances would be too stale to support probable

cause.

         Changing course, Talley suggests a different warrant deficiency. He says that because

the affidavit’s language focused on drug trafficking, not simple drug possession, the district court

erred in upholding the warrant when it found probable cause to search 222 Lucile Street for


                                                 -7-
Case No. 16-6403, United States v. Talley


evidence of only drug possession. We disagree. Because illegal drugs like marijuana are

contraband, “police have a right to seize them, pursuant to a search warrant, wherever they are

likely to be present.” Church, 823 F.3d at 355. Accordingly, for purposes of the challenged

warrant, whether the police suspected that Talley “possessed marijuana, dealt marijuana, or

committed some other crime” makes no difference. Id. What matters is that “there was a fair

probability that marijuana was in the house,” id. (citation and internal quotation marks omitted),

and Detective England’s affidavit demonstrated as much.

       In sum, we conclude that Detective England’s affidavit established probable cause to

believe that police would find marijuana during a search of 222 Lucile Street.

                                               IV.

       We AFFIRM the judgment of the district court.




                                              -8-